Citation Nr: 0106309	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
December 2, 1952 rating decisions that failed to consider the 
issue of service connection for anterior polio myelitis.

Whether CUE exists in a July 21, 1983 rating decision that 
served to deny service connection for anterior polio 
myelitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had a period of inactive duty in May 1944, and 
active duty from May 1944 to June 1946, and from August 1950 
to August 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.

The veteran has, since the last final decision pertinent to 
service connection for polio, submitted additional evidence, 
and argued that he is entitled to service connection.  The 
issue of whether new and material evidence sufficient to 
reopen the claim for service-connection for polio myelitis 
has not been adjudicated by the RO, and is accordingly 
referred to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 ( 1995).


FINDINGS OF FACT

1.  The December 2, 1952, RO rating action took no 
adjudicative action with respect to the issue of entitlement 
to service connection for anterior polio myelitis.

2.  The veteran was discharged from service August 31, 1951.

3.  Anterior polio myelitis was first manifested on August 
15, 1952.

4.  The unappealed July 21, 1983, rating decision that denied 
service connection for anterior polio myelitis considered the 
correct law and facts as they then existed, and did not 
involve an error that manifestly changed the outcome.

5.  At the time of the unappealed July 21, 1983, decision 
there was no competent evidence of anterior polio myelitis 
within 35 days of service discharge.


CONCLUSIONS OF LAW

1.  The veteran has not raised a valid claim of CUE in an RO 
decision dated in December 1952.  38 U.S.C.A. § 5109A (West 
Supp. 2000); 38 C.F.R. § 3.105(a) (2000).

2.  The July 21, 1983 RO decision, which denied service 
connection for anterior polio myelitis, did not contain CUE.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for diagnosis of 
anterior polio myelitis.  The veteran was discharged from 
active service on August 31, 1951.

In September 1952, the veteran claimed entitlement to VA 
pension benefits based on anterior polio, stated to have 
begun August 15, 1952.

The claims file contains a VA interim hospital summary dated 
in September 1952.  Such indicates the veteran had been in 
good health until August 15, 1952, when he accidentally 
stepped on a nail, sustaining a puncture wound of the right 
foot.  The following morning the veteran woke with a 
temperature and foot pain, followed by pain in the back, 
vomiting and right hand weakness.  After two weeks of 
delirium the veteran improved and was transferred for 
convalescence, physical therapy and treatment for residual 
paralysis resulting from acute anterior poliomyelitis.  

In December 1952, the RO granted pension benefits to the 
veteran, effective September 24, 1952.  

In July 1983, the RO received an informal claim of 
entitlement to service connection for poliomyelitis.  By 
decision dated July 21, 1983, the RO denied that claim, and 
notified the veteran of such determination by letter dated 
later in July 1983.  The veteran did not appeal.

In September 1998, the veteran argued he developed polio 
within one year of his service discharge and that benefits 
were thus warranted.  In response, the RO advised the veteran 
of the governing law, and of the need for new evidence for 
reconsideration of the claim.  Thereafter, the veteran 
submitted newspaper articles relevant to polio and an 
administrative determination as to the onset of polio and 
entitlement to presumptive service connection made in another 
veteran's case.  In subsequent argument a claim of error in 
prior RO decisions was made.

Pertinent Criteria

Service Connection-Extant July 21, 1983

The pertinent laws and regulations referable to service 
connection for polio myelitis were essentially the same in 
July 1983 as they are today.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991) 
(formerly 38 U.S.C.A. § 310); 38 C.F.R. § 3.303 (2000).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as myelitis, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991) (formerly 38 U.S.C.A. §§ 301, 312, 
313); 38 C.F.R. §§ 3.307, 3.309 (2000).  The provisions of 
38 C.F.R. § 3.307(d) provide for the rebuttal of service 
incurrence based on evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.

The provisions of 38 C.F.R. § 3.379 (2000) (formerly 
contained in Veterans Administration Manual M8-5, Par 38.8 
(1952)), provide that if the first manifestations of acute 
anterior poliomyelitis present themselves in a veteran within 
35 days of termination of active military service, it is 
probable that the infection occurred during service.  If they 
first appear after this period, it is probable that the 
infection was incurred after service.


Procedures

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  The rule in Karnas v. 
Derwinski does not apply to case law but only to changes in 
statutes or regulations.  Brewer v. West, 11 Vet. App. 228 
(1998).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2000).  A decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 
(West 1991).  38 U.S.C.A. § 7105 (West 1991).

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.105, 20.200, 20.302, 20.1103.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error...."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
further held that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).



Analysis

In reaching its decisions the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  Specifically, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  Insofar as the question addressed herein must be 
adjudicated based on consideration of the evidence of record 
at the time of the decision(s) in question, no further 
development pertinent to the matter is warranted.

The Board begins by noting that inherent in the concept of 
CUE is that a final determination of the agency of original 
jurisdiction was clearly and unmistakably erroneous.  As set 
out above, a finally adjudicated claim occurs only where an 
application, formal or informal, has been allowed or 
disallowed and that determination has become final.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103, 
20.1104; see also 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In the instant case, the RO's December 1952 rating decision, 
although final absent the veteran's appeal, did not include 
adjudicate entitlement to service connection for anterior 
polio myelitis; rather, in that decision the RO addressed 
only the matter of entitlement to pension benefits.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that there is no 
final decision as to issues that are not adjudicated in a 
prior rating decision.  Curtis v. West, 13 Vet. App. 114, 115 
(1999); Norris v. West, 12 Vet. App. 413, 422 (1999).  Since 
the December 1952 decision did not adjudicate entitlement to 
service connection for polio myelitis, the veteran's claim of 
CUE in the December 1952 decision is not valid.  
38 U.S.C.A. § 5112

The RO first adjudicated the issue of entitlement to service 
connection for anterior polio myelitis in its July 1983 
rating decision.  The veteran was notified of that decision 
but did not initiate a timely appeal.  See 38 C.F.R. 
§§ 20.200, 20.302.  

The veteran in effect argues that VA regulations were amended 
in or around the mid-1950s, to allow for the presumptive 
service connection of myelitis manifested to a compensable 
degree within one year of service.  He states that his 
anterior polio myelitis manifested within that one year, and 
that thus, the RO improperly applied governing laws and 
regulations by failing to recognize anterior polio myelitis 
as incurred within the legislative presumptive period.

The question of CUE is, again, based on evidence and laws 
extant at the time of the decisions in which error is 
claimed. 

The veteran's argument relative to presumptive service 
connection appears to be based on a misapprehension of the 
extant law.  Here the Board emphasizes that although myelitis 
was in fact included in the list of presumptive diseases in 
1983, the veteran was claiming service connection for 
anterior polio myelitis, a disease process not specifically 
listed as a one-year presumptive diseases under 
38 C.F.R. § 3.309.  

The provisions of 38 C.F.R. § 3.379, provided a basis for the 
denial of service connection.  Those provisions provided that 
when diagnosed more than 35 days after discharge, polio 
myelitis was probably not due to service.  The competent 
evidence of record in 1983 showed the onset of the veteran's 
anterior polio myelitis to be outside of the 35-day post-
service period.  The fact that such was diagnosed within the 
initial post-service year was not a basis for service 
connection, and failing to award service connection on a 
presumptive basis was not CUE in the 1983 decision.

Any remaining contention amounts merely to disagreement as to 
how the RO weighed the evidence.  A dispute as to how the RO 
weighed the evidence in assigning a disability rating cannot 
constitute CUE.  See Baldwin v. West, 13 Vet. App. 1 (1999).  
Accordingly, the veteran's claim is denied.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105.


ORDER

No CUE exists in a December 2, 1952 rating decisions that 
failed to consider the issue of service connection for 
anterior polio myelitis.

No CUE exists in a July 21, 1983 rating decision that served 
to deny service connection for anterior polio myelitis.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

